Exhibit 10.4

 

EXCLUSIVE COMMERCIAL PATENT LICENSE AGREEMENT

 

This Exclusive Commercial Patent License Agreement (this “Agreement”) is between
American Science and Technology Corporation, an Illinois corporation
(“Licensor”), Ali Manesh, a resident of Illinois (“Principal”) and Meridian
Innovations, LLC, a Georgia limited liability company (“Licensee”).

 

ARTICLE 1

BACKGROUND

 

1.1Licensor is the owner of certain Licensed Patents listed in Exhibit A.

 

1.2Licensee desires, and Licensor is willing to grant, an exclusive commercial
license under such Licensed Patents.

 

1.3Except as provided in Article 7, the license will run through the Term of
this Agreement.

 

1.4Principal is one of the shareholders of Licensor and will be materially
benefitted hereby and, as such has agreed to undertake certain obligations
hereunder.

 

ARTICLE 2

DEFINITIONS

 

As used in this Agreement, the following terms shall have the meanings set forth
below:

 

2.1“Dispose”, “Dispose of” or “Disposition” means the sale, lease or other
transfer of Licensed Products.

 

2.2“Effective Date” means the date of the signature of the last Party to sign
this Agreement.

 

2.3“Government” means the Federal Government of the United States of America.

 

2.4“Licensed Patents” means each patent and patent application listed in Exhibit
A, and any patents issuing in any country at any time from such application and
any divisions, continuations, continuations-in-part thereof, and all reissues,
reexaminations, substitutes, or extensions of any such patents, and all patent
applications corresponding to any of the foregoing.

 

2.5“Licensed Products” means any device, apparatus, product, compound,
composition of matter, product by process, kit, system, material or algorithm
the manufacture, use, sale, offer for sale, or import of which, but for the
license granted in this Agreement, would infringe or contribute to the
infringement of a claim of a Licensed Patent.

 

2.6“Parent” means Meridian Waste Solutions, Inc., a New York corporation, which
is the sole member of Licensee.

 

2.7“Guarantor” means Meridian Waste Solutions, Inc., a New York corporation.

 



 1 

 

 

ARTICLE 3

GRANT

 

3.1Licensor grants to Licensee, and Licensee accepts for the term of this
Agreement, an exclusive commercial license in, to and under the Licensed Patents
to make, have made, use, offer to sell, market, advertise, sell, Dispose of, and
import (subject to Article 5.1) the Licensed Products. The term of this License
Agreement shall commence on January 1, 2018 (the “Commencement Date”). Once
commenced this License shall continue for 24 months after the Commencement Date,
unless earlier terminated as set forth herein, or earlier pursuant to the
provisions of the Operating Agreement to be executed between Landlord and Tenant
(the “Term”). During the term of term of this Agreement, Licensor shall not, and
shall not authorize any third party to, use, or offer to sell, hypothecate,
transfer any interest in, or Dispose of any of the Licensed Patents or Licensed
Products. Notwithstanding anything to the contrary contained herein, in the
event that the Commercial Lease Agreement executed by and between the parties of
even date then this Agreement (the “Lease”) is terminated this License Agreement
shall be deemed automatically terminated and neither party shall have any
further rights or liabilities hereunder.

 

ARTICLE 4

CONSIDERATION AND FINANCIAL OBLIGATIONS

 

4.1In consideration for the grant of commercial license, Licensee agrees to pay
to Licensor a fixed license fee (the “License Fee”) as follows:

 

On the Commencement Date, Licensee shall pay to Licensor the sum of Two Hundred
Thousand and no/100ths Dollars ($200,000.00) and Parent shall issue 200,000
shares (the “Shares”) of Parent’s restricted voting common stock, par value
$0.025 per share (the “First Year License Fee”). Commencing on the first
anniversary of the Commencement Date and continuing on the first day of each
succeeding month until the end Term, Licensee shall pay to Licensor the sum of
Fifty Thousand and no/100ths Dollars ($50,000.00) per month (the “Second Year
Monthly License Fee”). Notwithstanding anything to the contrary contained
herein, Licensor shall not be permitted to sell any of the Shares until the
180th day after the Shares have been issued to Licensor. Further notwithstanding
anything to the contrary contained herein, Licensor shall not be entitled to
sell more than Fifty Thousand (50,000) of the Shares during any calendar month
of the Term.

 

ARTICLE 5

CONDITIONS OF GRANT

 

5.1Licensee will mark all Licensed Products in accordance with the statutes of
the United States relating to marking of patented articles. Any such marking
shall indicate that Licensee has a license from Licensor. Licensee may use
Licensor’s name or the name “American Science Technologies Corporation” or any
related trade name of Licensor in any such marking or any advertising, promotion
or commercialization of Licensed Products or Licensed Patents. During the term
of this Agreement, Licensor shall not attempt to assign rights in the Licensed
Patents to any third party, use any portion of the Licensed Patents or avail
itself of any rights under the Licensed Patents other than as expressly set
forth herein.

 



 2 

 

 

5.2Licensor and Principal shall cooperate with Licensee, at Licensee’s expense,
in Licensee’s prosecution of any and all actions against any third parties whom
Licensee determines have infringed upon the Licensed Patents, have used or
availed themselves of the Licensed Patents or Licensed Products or any part
thereof without Licensee’s consent, have asserted any interest in the Licensed
Patents or Licensed Products or have usurped any of Licensee’s rights in and to
the Licensed Patents and Licensed Products. Such cooperation shall include,
without limitation, prosecuting such claims in Licensor’s name, providing
testimony and technological assistance from employees, shareholders, officers,
directors or representatives of Licensor and making available any records,
papers, information, specimens, and the like.

 

ARTICLE 6

REPRESENTATIONS, WARRANTIES AND INDEMNIFICATION

OF LICENSOR AND PRINCIPAL

 

6.1Warranties and Representations of Licensor and Principal: As a material
inducement to Licensee to enter into this Agreement, Licensor and Principal
hereby represent and warrant to Licensee and Parent that the following are true
as of the date of this Agreement and will remain true throughout the term of
this Agreement:

 

a.Licensor is the sole owner of the Licensed Patents and has not transferred,
assigned, hypothecated, sold or conveyed any rights in the Licensed Patents to
any third party;

 

b.The Licensed Patents are in full force and effect, are validly existing under
the laws of the United States of America, and to Licensor’s knowledge do not
infringe on the intellectual property rights of third party;

 

c.The Licensed Patents are free and clear of all liens or third party claims;

 

d.Licensor has the right to use and convey any interest in all of the Licensed
Patents without payment to or consent from any third party;

 

e.To Licensor’s knowledge and limited to the time of the Agreement, the Licensed
Patents have not interfered with, infringed upon, misappropriated, or otherwise
come into conflict with any intellectual property rights of third parties, and
neither Licensor or Licensor’s respective members, shareholders, managers,
directors and officers and employees have ever received any charge, complaint,
claim, demand, or notice alleging any such interference, infringement,
misappropriation, or violation (including any claim that the Licensor must
license or refrain from using any intellectual property rights of any third
party). To Licensor’s knowledge, no third party has interfered with, infringed
upon, misappropriated, or otherwise come into conflict with any proprietary
intellectual property rights of the Licensor in regard to the Licensed Products;

 



 3 

 

 

f.Licensor has full right and power to execute this Agreement and to issue an
exclusive license in the Licensed Patents for the term of this Agreement
(including any extension terms granted hereunder);

 

g.Licensor is a duly constituted and validly existing corporation and has the
full power and authority to carry out the transactions contemplated in this
Agreement;

 

h.Any and all proceedings required to be taken on the part of Licensor to
authorize Licensor to execute and deliver this Agreement and to consummate the
transaction contemplated herein have been duly and validly taken;

 

i.The execution, delivery and performance of this Agreement will not conflict in
any way with any applicable documents, and will not conflict or result in a
breach or default under any note, lease, mortgage, indenture, contract or
commitment to which Licensor is a party or by which Licensor may be bound;

 

j.There are no pending or known threatened lawsuits or administrative actions of
any nature which in any way affect title to the Licensed Patents or Licensed
Products, affect in any way the organization or solvency of Licensor, or in any
way affect the validity and enforceability of this Agreement, or in any way
affect the rights of Licensor under the terms of this Agreement;

 

k.This Agreement does not violate or conflict in any material way with the terms
of any other lease applicable to the Licensed Patents or Licensed Products;

 

l.Nothing in this agreement should be construed as a warrantee or representation
that anything made, used, sold, or otherwise disposed of under the Agreement
will or will not infringe patents of third parties;

 

m.Licensor is acquiring the Shares for its own account with the present
intention of holding such securities for purposes of investment, and that it has
no intention of distributing such Shares or selling, transferring or otherwise
disposing of the Shares in a public distribution, in any of such instances, in
violation of the federal securities laws of the United States of America;

 

n.Licensor is fully aware of the restrictions on sale, transferability and
assignment of the Shares, and that it must bear the economic risk of retaining
ownership of such securities for an indefinite period of time;

 

o.Licensor is aware that the Shares will not be registered under the Securities
Act of 1933 (the “Securities Act”);

 

p.Licensor is aware that because the issuance of the Shares has not been
registered under the Securities Act, the Shares cannot be readily liquidated if
the holder desires to do so, but rather may be required to be held indefinitely;

 

q.Licensor is experienced in investments and business matters, has made
investments of a speculative nature and has such knowledge and experience in
financial, tax and other business matters as to enable it to evaluate the merits
and risks of, and to make an informed investment decision with respect to, this
Agreement; and,

 



 4 

 

 

r.Licensor understands that its acquisition of the Shares is a speculative
investment, and Landlord is able to bear the risk of such investment for an
indefinite period, and can afford a complete loss thereof.

 

6.2Indemnification by Licensor and Principal. Licensor and Principal hereby,
jointly and severally, indemnify and agree to hold Licensee, its agents,
shareholders, directors, officers, employees and representatives harmless from
and against any and all actions, claims, judgments and costs, including
reasonable attorneys’ fees in defending against same or in enforcing the
provisions of this paragraph, arising out of the intentional falsity of any
representation or warranty of Licensor or Principal as set forth herein or any
breach of any covenant made in this Agreement by Licensor or Principal.

 

ARTICLE 7

REPRESENTATIONS, WARRANTIES AND INDEMNIFICATION

OF LICENSEE AND GAURANTOR

 

7.1Warranties and Representations of Licensee and Guarantor: As a material
inducement to Licensor to enter into this Agreement, Licensee and Guarantor
hereby represent and warrant to Licensor that the following are true as of the
date of this Agreement and will remain true throughout the term of this
Agreement:

 

a.Licensee has full right and power to execute this Agreement;

 

b.Licensee is a duly constituted and validly existing ”Limited Liability
Corporation” and has the full power and authority to carry out the transactions
contemplated in this Agreement;

 

c.All company and other proceedings required to be taken on the part of Licensee
to authorize Licensee to execute and deliver this Agreement and to consummate
the transaction contemplated have been duly and validly taken;

 

d.The execution, delivery and performance of the Agreement will not conflict in
any way with any applicable company documents, and will not conflict or result
in a breach or default under any note, lease, mortgage, indenture, contract or
commitment to which Licensee, and its Guarantor is a party or by which either
may be bound;

 

e.There are no pending or known threatened lawsuits or administrative actions of
any nature which in any way affect in any way the organization or solvency of
Licensee, or its Guarantor, or in any way affect the validity and enforceability
of this Agreement, or in any way affect the rights of Landlord under the terms
of this Agreement;

 

  f. Guarantor has full right and power to execute the guaranty of this
Agreement;

 

g.Guarantor is a duly constituted and validly existing “Corporation” and has the
full power and authority to enter into the guaranty of this Agreement;

 



 5 

 

 

h.All company and other proceedings required to be taken on the part of
Guarantor to authorize Guarantor to give its guaranty have been duly and validly
taken;

 

i.The execution, delivery and performance of the Guaranty will not conflict in
any way with the applicable company documents, and will not conflict or result
in a breach or default under any note, lease, mortgage, indenture, contract or
commitment to which Guarantor is a party or by which it may be bound; and,

 

j.There are no pending or known threatened lawsuits or administrative actions of
any nature which in any way affect in any way the organization or solvency of
Guarantor, or in any way affect the validity and enforceability of its Guaranty,
or in any way affect the rights of Landlord to enforce such Guaranty given of
the terms of this Lease.

 

ARTICLE 8

BREACH AND TERMINATION

 

8.1This Agreement may be terminated by either Party for any material breach of
the Agreement or the Lease by the other Party or upon the determination of that
any of the other parties’ representations or warranties as set forth herein are
false or untrue in any manner. Such termination will be effective sixty (60)
days after written notice specifying the breach to the other Party. If the
specified breach is cured before the effective date of termination, the
Agreement will not be terminated.

 

8.2In the event Licensee fails to make payment to Licensor of License Fees,
Licensor may, subject to the provisions of the following sentence, at its sole
discretion, terminate this Agreement with respect to specified Licensed Patents.
Notwithstanding the foregoing, the first two (2) such failures by Licenses
during any twelve (12) month period during of the term of this Agreement shall
not constitute a default by Licensee, and Licensor shall not have the right to
terminate this Agreement, so long as Licensee makes payment within five (5) days
after written notice from Licensor to Licensee.

 

8.3In addition to termination, in the event of a material breach by either
party, the non-breaching party may pursue any legal and equitable remedies
available to it by law.

 

8.4This Agreement will not be terminated for any breach that is the result of an
act of God, acts or omissions of any government or agency thereof, compliance
with rules, regulations, or orders of any governmental authority or any office,
department, agency, or instrumentality thereof, fire, storm, flood, earthquake,
accident, acts of the public enemy or terrorism, war, rebellion, insurrection,
riot, sabotage, invasion, quarantine, restriction, transportation embargoes, or
failures or delays in transportation.

 

8.5The rights and remedies granted herein, and any other rights or remedies
which the Parties may have, either at law or in equity, are cumulative and not
exclusive of others.

 



 6 

 

 

8.6Neither Party will be relieved of any obligation or liability under this
Agreement arising from any act or omission committed prior to the termination
date. Upon termination, in the event Licensee shall elect not purchase the
License Patents from Licensor, Licensee will execute any documents necessary to
achieve the transfer to Licensor of all rights to which Licensor may be entitled
under this Agreement. The Licensor’s right includes, but is not limited to all
patents and knowledge arising from the licensed patents or any improvement on
the Licensed patents and knowhow acquired during the term of this Agreement.

 

8.7Expiration or termination of this Agreement will be without prejudice to any
rights that may have accrued to the benefit of any party hereto prior to such
expiration or termination and all rights to any use of the Patents by Licensee,
its successors or assigns shall terminate.

 

ARTICLE 9

INFRINGEMENT

 

9.1Each party will notify the other of any suspected infringement of the
Licensed Patents.

 

ARTICLE 10

REPRESENTATIONS AND WARRANTIES OF LICENSEE

 

10.1 Licensee represents and warrants that it will not export any technical
information (or the direct product thereof) furnished to Licensee, either
directly or indirectly by Licensor in the grant of license to the Licensed
Patents, from the United States of America, directly or indirectly without first
complying with all requirements of the Export Administration Regulations,
including the requirement for obtaining any export license, if applicable.

 

10.2Licensee acknowledges it may be subject to criminal liability under U.S.
laws for Licensee’s failure to obtain any required export license.

 

10.3Licensee will indemnify, defend and hold harmless Licensor, their respective
members, officers, directors, agents, employees, and persons acting on their
behalf, (“Licensor Indemnitees”) from liability involving the violation of such
export regulations, either directly or indirectly, by Licensee.

 

10.4Subject to Article 7, Licensee agrees to indemnify and hold harmless
Licensor Indemnitees from and against any and all liabilities, penalties, fines,
forfeitures, claims, demands, causes of action, damages, and costs and expenses
(including the costs of defense, prosecution and/or settlement, including, but
not limited to, attorney’s fees), caused by, arising out of or related to, in
whole or in part, Licensee’s exercise of rights under this Agreement, including,
but not limited to, claims or demands of product liability, personal injury,
death, damage to property or violation of any laws or regulations, except for
those arising from Licensor’s actions, inactions or Licensor’s breach of any
portion of this Agreement.

 



 7 

 

 

ARTICLE 11

GENERAL

 

11.1Notices. All notices, requests, demands, claims and other communications
permitted or required to be given hereunder must be in writing and will be
deemed duly given and received (i) if personally delivered, when so delivered,
(ii) if mailed, three (3) business days after having been sent by registered or
certified mail, return receipt requested, postage prepaid and addressed to the
intended recipient as set forth below, (iii) if sent by electronic facsimile,
once transmitted to the fax number specified below and the appropriate
confirmation is received, provided that a copy of such notice, request, demand,
claim or other communication is promptly thereafter sent in accordance with the
provisions of clause (ii) or (v) hereof, (iv) if sent by Email, on the date sent
if sent during normal business hours of the recipient, and on the next business
day if sent after normal business hours of the recipient, or (v) if sent through
an overnight delivery service in circumstances to which such service guarantees
next day delivery, the business day following being so sent:

 

(a)           To Licensee:

 

Meridian Innovations, LLC

One Glenlake Parkway, NE

Suite 900

Atlanta, Georgia 30328

Attn: Jeffrey Cosman

Email: jsc@jscosinc.com

Phone: (724) 799-4305

 

with a copy (which will not constitute valid delivery to Licensee) to:

Richard J. Dreger, Attorney at Law, P.C.

11660 Alpharetta Highway

Building 700, Suite 730

Roswell, Georgia 30076

Attn: Richard J. Dreger, Esq.

Email: Rick@rdregerlaw.com

Phone: (678) 566-6901

 

(b)           To Licensor:

 

American Science and Technology Corporation

1367 W. Chicago Avenue

Chicago, Illinois 60642

Attention: Dr. Ali Manesh, President

Email: am@amsnt.com

Phone: 312-898-3333

 

and

 

(c)           To Principal

 

Ali Manesh

1367 W. Chicago Avenue

Chicago, Illinois 60642

Attention: Dr. Ali Manesh, President

Email: am@amsnt.com

Phone: 312-898-3333

 



 8 

 

 

11.2All stock certificates evidencing the Shares will be sent to the Licensor’s
address for notices, unless otherwise directed in writing by Licensor.

 

11.3The failure of either Party to enforce a provision of this Agreement or to
exercise any right or remedy will not be a waiver of such provision or of such
rights or remedies or the right of the Parties thereafter to enforce each and
every provision, right or remedy.

 

11.4This Agreement may be amended or modified only by a written instrument
signed by both Parties.

 

11.5The determination by a court of competent jurisdiction that any part, term,
or provision of this Agreement is illegal or unenforceable, shall not affect the
validity of the remaining provisions of this Agreement.

 

11.6Licensor and Licensee may not assign this Agreement to any other party
without written consent of the other party. Notwithstanding the foregoing,
Licensee may assign all its rights, duties and obligations hereunder, (a) to a
direct or indirect parent, subsidiary, affiliate or similarly related entity,
(b) upon a merger, acquisition, reorganization or consolidation involving
Licensee or any direct or indirect parent or affiliate of Licensee regardless of
whether Licensee or such parent or affiliate is the surviving entity, or (c) in
connection with the sale of all or substantially all of the assets of Licensee.
An “affiliate” is defined as any entity controlled by Licensee, that controls
Licensee, or that is under common control with Licensee.

 

11.7This Agreement will be construed according to the laws of the State of
Wisconsin and the United States of America and in the English language. Any
action brought to enforce any provision or obligation hereunder will be brought
in the Federal District Court for the Western District of Wisconsin. However, if
jurisdiction is not found in a federal court, actions will be brought in the
state or circuit courts of Marathon County, Wisconsin.

 

11.8This Agreement is solely for the benefit of the Parties, represents the
entire and integrated agreement between the Parties in regard to the matters
addressed herein, and supersedes all prior negotiations, representations, and
agreements, either written or oral. This Agreement, and each and every provision
thereof, is shall endure to the benefit of Licensee and Licensor, their
successors or assigns.

 

ARTICLE 12

INTELLECTUAL PROPERTY

 

12.1“Intellectual Property” means information, data, know-how, trade secrets,
ideas, discoveries, inventions (whether conceived or reduced to practice, and
whether or not patentable), patents, trademarks, service marks, copyrights,
applications for any of the foregoing throughout the world, other intellectual
property of any type, and any enhancements, improvements and progeny of the
foregoing.

 

12.2All Intellectual Property resulting from activities of Licensee unrelated to
the Licensed Patents, this Agreement and the collaboration contemplated thereby,
whether or not those activities involved a third party, shall be owned (as
between Licensee and Licensor) by Licensee. Disclosure of Intellectual Property
of Licensee to Licensor by Licensee shall not in any way affect Licensee’s
ownership rights with respect to Licensee’s Intellectual Property, absent a
written agreement to the contrary.

 



 9 

 

 

12.3All Intellectual Property resulting solely from Licensor or its
representatives shall be solely owned by Licensor. All Intellectual Property
resulting from activities of Licensor unrelated to the Licensed Patents, this
Agreement, the Services, any Deliverables and the collaboration contemplated
thereby, whether or not those activities involved a third party, shall be owned
(as between Licensee and Licensor) by Licensor. Disclosure of Intellectual
Property of Licensor to Licensee by Licensor shall not in any way affect
Licensor’s ownership rights with respect to Licensor’s Intellectual Property,
absent a written agreement to the contrary.

 

12.4Jointly Development of Intellectual Property. Licensor shall own all
Intellectual Property that results from the joint activities of the Parties or
by their respective employees or Representatives which was developed during the
term of this Agreement. For inventions (whether or not patentable), inventorship
shall be determined in accordance with the rules of inventorship under the laws
of the United States of America), and inventions that are jointly invented by
the Parties shall be solely owned by Licensor. The Parties each shall enter into
(or shall have entered into) agreements with their respective employees and
Representatives providing that, to the extent permitted by applicable law, such
employees and Representatives shall assign (or be obligated to assign) to the
Party hereto which acts as their employer or applicable contracting party, the
ownership and control of all inventions conceived or reduced to practice by such
employees and Representatives in the course of their employment for, or within
the scope of the relevant relationship with, each party hereto. All costs
associated with the preparation, filing, prosecution and maintenance of patent
applications and patents for inventions that are invented jointly by the Parties
shall be borne equally by the Parties, unless the Parties agree otherwise in
writing.

 

(See following page for execution signatures)

 



 10 

 

 

IN WITNESS WHEREOF, each of the Parties hereto has caused this Agreement to be
executed in duplicate originals by its duly authorized officers or
representatives.

 

LICENSOR:

 

AMERICAN SCIENCE AND TECHNOLOGY CORPORATION,

an Illinois corporation

 

By:       Ali Manesh, President         Date:    

 

PRINCIPAL:

 



By:       Ali Manesh, Individually         Date:    

 

LICENSEE:

 

MERIDIAN INNOVATIONS, LLC,

a Georgia limited liability Licensee

 



By:       Jeffrey S. Cosman, Manager         Date:    

 

GUARANTEE

 

Meridian Waste Solutions, Inc. as parent corporation of Licensee and to induce
Licensor to enter into the above License Agreement with full authority to
execute and deliver this document hereby irrevocably and unconditionally
guarantees each and every obligation of Licensee under the above License
Agreement including any and all costs, damages, and expenses including legal
fees incurred by Licensor in connection with the License Agreement or this
guarantee and any modifications or extensions of the License Agreement or this
guarantee.

 

MERIDIAN WASTE SOLUTION, INC.

 



  By:           Date:  

 



 11 

